Citation Nr: 1412859	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-23 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.

A November 2011 Decision Review Officer conference report reflects that the Veteran limited his appeal to the issues included on the title page.

In May 2012 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In August 2012 the Board reopened the claims of entitlement to service connection for a bilateral knee disability and a lumbar spine disability and denied those claims and the claim of entitlement to service connection for a bilateral hip disability.  Thereafter, the appellant appealed the denials of entitlement to service connection for a bilateral knee disability, a lumbar spine disability, and a bilateral hip disability to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Order Pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary, the Court set aside the Board's decision and remanded the issues on the title page.  The part of the decision that reopened previously denied claims was not disturbed.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains a February 2014 Informal Hearing Presentation pertinent to the issues on appeal.

These issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

Pursuant to the June 2013 JMR, these issues must be remanded in order to attempt to acquire additional, relevant medical treatment records.  The RO/AMC should request that the Veteran provide, or provide any necessary authorization for the RO/AMC to obtain, any outstanding records of private medical treatment, and all outstanding VA treatment records must be acquired and associated with the claims file before further readjudication.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send to the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization to enable it to obtain any additional medical evidence pertinent to the appeal that is not currently of record.

The Veteran should be specifically asked to provide medical evidence or authorization to obtain such evidence from the University of Texas Medical Branch (UTMB) McConnell Unit and any treatment received in Pensacola, Florida with Dr. Hendricks.

2.  The RO/AMC must obtain all outstanding, pertinent records of treatment of the Veteran from the Olin E. Teague Veterans Medical Center in Temple, Texas and its affiliated Domiciliary, the South Texas Veterans Health Care System in San Antonio, Texas and its affiliated facility, the Frank M. Tejeda VA Outpatient Clinic, and the Gulf Coast Veterans Health Care System in Biloxi, Mississippi and its affiliated facilities, the Eglin Community Based Outpatient Clinic in Eglin, Florida and the Joint Ambulatory Care Center in Pensacola, Florida.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) and associate all records with the claims file.

3.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



